08-4228-cv
         Howard v. The City of New York



                                   UNITED STATES COURT OF APPEALS
                                         F OR T HE S ECOND C IRCUIT

                                                  SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .




              At a stated Term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 4 th day of February, two thousand and ten.

         Present: RICHARD C. WESLEY,
                  GERARD E. LYNCH,
                                Circuit Judges,
                  MARK R. KRAVITZ
                                District Judge. *
         __________________________________________________

         DONOVAN HOWARD,

                                 Plaintiff-Appellant,

                         - v. -                                                    (08-4228-cv)

         THE CITY OF NEW YORK and NEW YORK CITY
         HUMAN RESOURCES ADMINISTRATION,

                                 Defendants-Appellees. **

         __________________________________________________




         *
            The Honorable Mark R. Kravitz, United States District Court for the
         District of Connecticut, sitting by designation.

         **
            The Clerk of the Court is respectfully directed to amend the official
         caption in this action to conform to the caption in this summary order.
     For Appellant:               DONOVAN HOWARD, pro se,
                                  Reisterstown, Maryland.

     For Appellees:               CHERYL PAYER, Assistant
                                  Corporation Counsel, City of New
                                  York Law Department, New York,
                                  New York.

          Appeal from the United States District Court for the
     Southern District of New York (Koeltl, J.).

 1       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 2   AND DECREED that the August 4, 2008 judgment of the United

 3   States District Court for the Southern District of New York

 4   is AFFIRMED.

 5       Plaintiff Donovan Howard, pro se, commenced this

 6   employment-discrimination action pursuant to Title VII of

 7   the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,

 8   alleging that, because of his race and gender, he was

 9   subjected to a hostile work environment and wrongfully

10   terminated.    Following discovery, the district court

11   conducted a jury trial that resulted in a verdict in favor

12   of defendants.    We presume the parties’ familiarity with the

13   facts, the procedural history of the case, and the issues on

14   appeal.

15       Having reviewed plaintiff’s submissions and conducted

16   an independent review of the record, we find no reversible

17   error in the proceedings below.    First, the magistrate judge

18   to whom the matter was referred for general pretrial


                                    2
 1   purposes did not abuse his discretion when managing the

 2   discovery process and denying plaintiff’s motions for

 3   appointment of counsel, recusal, and sanctions.     Second, we

 4   find no error in either (1) the district court’s denial of

 5   plaintiff’s additional motions for appointment of counsel,

 6   partial summary judgment, and recusal; or (2) its

 7   evidentiary rulings and administration of the jury trial in

 8   this matter.   With specific reference to plaintiff’s

 9   complaint that the version of Exhibit B received in evidence

10   at the trial differed from the photocopy he received during

11   discovery, the district court carefully examined the

12   disputed versions of Exhibit B and correctly found no

13   substantial difference between the two.   Finally, to the

14   extent that plaintiff has challenged the merits of the

15   jury’s verdict in his briefing, we find his contentions in

16   that regard to be unsupported by the record and therefore

17   unavailing.

18       In sum, we have considered each of plaintiff’s

19   arguments and find them to be without merit.   Accordingly,

20   the August 4, 2008 judgment of the district court is

21   AFFIRMED.
22
23                               For the Court
24                               Catherine O’Hagan Wolfe, Clerk
25
26
27


                                   3